      Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 1 of 12



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                  SEATTLE DIVISION

 9   J&J SPORTS PRODUCTIONS, INC.,

10                           Plaintiff,               The Honorable Marsha J. Pechman

11             vs.                                    NO. 2:18-cv-00518-MJP

12   BREWBAKERS, INC., d/b/a                          OPPOSITION TO PLAINTIFF’S
     BREWBAKERS BREWERY,                              MOTION TO DISMISS
13   a Washington corporation;                        COUNTERCLAIMS
     ELEANOR R. BRUBAKER; and
14   ROBERT G. BRUBAKER,                              Noted on Motion Calendar for:
                                                      January 11, 2019
15                           Defendants.
16

17                                I.      RELIEF REQUESTED
18             Brewbakers, Inc. d/b/a/ Brewbakers Brewery, and Eleanor and Robert Brubaker
19   (collectively “Brewbakers” or “Defendants”), respectfully request that the Court deny
20   Plaintiff J&J Sports Productions Inc.’s (“J&J”) Motion to Dismiss Defendants’
21   Counterclaims for Failure to State a Claim.
22                   II.   INTRODUCTION AND STATEMENT OF FACTS
23             On April 9, 2016, Eleanor and Robert Brubaker held a small party on their
24   property located at 11927 84th Street N.E., Lake Stevens, Washington. As was their
25   custom, they invited a few friends over to hang out and enjoy the evening. Dkt. #24, ¶ 4.

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 1
     175593.1 | 102225.2
      Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 2 of 12



 1             The Brewbakers’ property contains several small outbuildings that are 400 square

 2   feet or smaller. The Brewbakers’ get-together took place in one of the small outbuildings

 3   that did not have a commercial license to sell beer and was not part of Brewbakers

 4   Brewery, which is located in a different building on the same property. Dkt. #24, ¶¶ 3-4.

 5   Rather, this small building was used for storage, including the storage of brewing

 6   equipment. In 2016, this was a strictly residential building. Dkt. #24, ¶ 4. A boxing

 7   match was playing on the television in this building, and all applicable fees had been

 8   paid for this program. Dkt. #24, ¶ 5.

 9             As stated in the report of J&J’s own investigator, there was no beer sold at this

10   building, and no fees were charged for entry. Dkt. #20, Ex. 3. This is because this was

11   a private party, and not a commercial operation of Brewbakers Brewery.

12             J&J’s investigator entered on the property owned by Eleanor and Robert

13   Brubaker without their authorization. Dkt. #24, ¶ 6. To enter this private residential

14   building, the investigator had to walk past “No Trespassing” signs posted on the property.

15   Dkt. #24, ¶ 6. This building is small and could comfortably hold around 10 people, not

16   50 people as alleged by J&J’s investigator. Dkt. #24, ¶ 4; Dkt. #20, Ex. 3. J&J’s

17   investigator wandered around the room for three minutes, counted the number of people

18   at the party, and left. Dkt. #20, Ex. 3. It should have been clear to him that it was a

19   private residential party – which may explain why he quickly left because it was rather

20   awkward given that he did not know any of the other people in attendance.

21                                 III.   STATEMENT OF ISSUES

22             1.          Whether the Court should deny J&J’s Motion to Dismiss Defendants’

23   Counterclaim when Brewbakers has pleaded facts consistent with an enforceable cause

24   of action.

25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 2
     175593.1 | 102225.2
      Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 3 of 12



 1                                       IV.   AUTHORITY

 2             Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short

 3   and plain statement of the claim showing the pleader is entitled to relief.” Ashcroft v.

 4   Iqbal, 556 U.S. 662, 677-78 (2009). A claim has facial plausibility when the plaintiff

 5   pleads factual content that allows the court to draw the reasonable inference that the

 6   defendant is liable for the misconduct alleged. Id. at 678. This is a context-specific task

 7   that requires the court to draw on its judicial experience and common sense. Id. at 679.

 8   In evaluating whether an appropriate claim has been pleaded, the court must accept the

 9   Brewbakers’ factual allegations as true. Cycle Barn, Inc. v. Arctic Cat Sales Inc., 701 F.

10   Supp.2d 1197, 1201 (W.D. Wash. 2010).

11   A.        Defendants have Sufficiently Pleaded a Consumer Protection Act Claim

12             A Consumer Protection Act (“CPA”) claim has five elements: (1) an unfair or

13   deceptive act or practice; (2) occurring in trade or commerce; (3) public interest impact;

14   (4) injury to plaintiff in his or her business or property; and (5) causation. Hangman

15   Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 780, 719 P.2d 531

16   (1986).

17             Plaintiff attempts to confine the Brewbakers’ CPA counterclaim to a sentence-

18   by-sentence review, rather than viewing it as a whole in the context of the entire

19   counterclaim. When viewed— as it must be— with common sense and in the context of

20   this litigation, the Brewbakers sufficiently allege a Consumer Protection Act violation.

21             1.          The Brewbakers Alleged an Unfair or Deceptive Act or Practice

22             A plaintiff alleging an unfair act or practice need only show that the conduct had

23   a capacity to deceive. State v. Mandatory Poster Agency, Inc., 199 Wn. App. 506, 518,

24   398 P.3d 1271 (2017). Deception exists if there is a representation, omission, or practice

25   that is likely to mislead a reasonable consumer. Id. While the CPA does not define the

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 3
     175593.1 | 102225.2
      Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 4 of 12



 1   term deceptive, caselaw has established that “the implicit understanding is that the actor

 2   misrepresented something of material importance.” Id. at 519, citing State v. Kaiser, 161

 3   Wn. App. 705, 719, 254 P.3d 850 (2011).

 4             Defendants allege that an agent of J&J’s came onto their property uninvited, took

 5   videos and pictures of Defendants and their friends without permission, and falsely

 6   accused the Brubakers and Brewbakers Brewing of unlawfully intercepting a television

 7   program for commercial gain. Dkt. #28, Counterclaims Against J&J’s, ¶¶ 8-13.

 8             Defendants’ Answer further states that the Brubakers and Brewbakers Brewing

 9   charged no fees, sold no products, and did not profit from the private gathering of friends

10   taking place in a residential building. Dkt. #28, Counterclaims Against J&J’s, ¶ 8. This

11   contrasts with Plaintiff’s Complaint, which states that the Brewbakers had an “obvious

12   and direct financial interest in the activities of the Business, which included the unlawful

13   interception of Plaintiff’s Program.”      Dkt. #1. ¶ 20.    J&J further alleges that the

14   interception of the program was done for the purpose of commercial advantage and

15   private gain. Dkt. #1, ¶ 28. J&J alleges that Defendants “did not pay what they had to

16   pay to make commercial use of the Program.” Dkt. #1, ¶ 39.

17             This mischaracterization of the Brewbakers’ conduct constitutes an omission or

18   misrepresentation of material importance—the fact that the Brewbakers did not show

19   any program in a commercial establishment, the fact that they did not profit from the

20   program in any respect, and the fact that they paid all applicable fees for the program.

21   This conduct is in direct conflict with J&J’s own report and has the capacity to deceive

22   and sufficiently alleges the first element of a CPA claim.

23

24

25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 4
     175593.1 | 102225.2
         Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 5 of 12



 1             2.          J&J’s Practice of Routinely Filing Lawsuits Constitutes Conduct in
                           Trade or Commerce
 2

 3             In Allstate Ins. Co. v. Tacoma Therapy, Inc., 2014 WL 1494100 (W.D. Wash.
 4   2014), the Court held that if a party routinely files lawsuits as part of its business, then
 5   its conduct, pleadings, affidavits and testimony within those lawsuits are within the
 6   sphere of trade or commerce for purposes of the CPA. Id. at *5. There is no question
 7   that J&J routinely files lawsuits like the case at issue.
 8             J&J itself has alluded to and used as support a multitude of similar previous cases
 9   in its pleadings in this litigation.1 In fact, this Court previously took the unusual step of
10   requiring counsel for J&J to prove that its pleadings were in fact original and were not
11   copy and pasted from previous lawsuits on the subject matter.2
12             J&J’s engagement in similar lawsuits is also apparent from discrepancies in its
13   own pleadings. For example, J&J alleged in its Complaint that Defendants unlawfully
14   intercepted “Manny Pacquiao v. Timothy Bradley, Jr. WBO Welterweight Championship
15   Fight Program” on Saturday, April 9, 2016. See Dkt. #1, p. 5. However, J&J’s Motion
16   for Default Judgment alleges Defendants unlawfully intercepted “Floyd Mayweather Jr.
17   v. Andre Berto WBA/ WBC Welterweight Championship Fight Program” on Saturday,
18   September 12, 2015. See Dkt. #19, pp. 2-4. Moreover, J&J’s Motion for Default
19   Judgment wrongly claims Defendants were present in Oregon at the time of the alleged
20   interception. See Dkt. #19, p. 4. Defendants’ property is in Washington.
21

22

23
     1
       See Dkt. #19, Motion for Default Judgment, at pp. 5-10 listing at least nine different lawsuits filed by
24   J&J’s.
     2
       See Dkt. #21, Judgment in a Civil Case, at p. 2 requiring J&J’s to indicate whether the materials used to
25   generate its pleadings have been used in prior litigation.


     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 5
     175593.1 | 102225.2
      Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 6 of 12



 1             J&J’s references to previous similar suits and the discrepancies in its pleadings

 2   shows J&J frequently engages in litigation as part of its business, placing such litigation

 3   within the sphere of trade or commerce for purposes of the CPA. Allstate Ins. Co. v.

 4   Tacoma Therapy, Inc., 2014 WL 1494100 (W.D. Wash. 2014).

 5             3.          J&J’s Conduct Affects the Public Interest

 6             An act or practice is injurious to the public interest if it has the capacity to injure

 7   other persons. RCW 19.86.093(3)(c). It is the likelihood that additional plaintiffs have

 8   been or will be injured in the same fashion that turns a dispute into one affecting the

 9   public interest. Rhodes v. Rains, 195 Wn. App. 235, 247, 381 P.3d 58 (2016), citing

10   Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778, 790, 719

11   P.2d 531 (1986). The Washington Supreme Court has stated that one of the factors to be

12   considered in evaluating whether conduct affects the public interest is whether it was

13   committed in the course of a party’s business. Hangman Ridge Training Stables, Inc. v.

14   Safeco Title Ins. Co., 105 Wn.2d 778, 791, 719 P.2d 531 (1986).

15             The fact that J&J engaged in the unfair or deceptive conduct as part of its business

16   operations, the multitude of previous similar lawsuits, and the failure of J&J to even

17   properly edit its pleadings from that of previous lawsuits shows there is a likelihood that

18   additional parties who watch or show television programs will be injured in the same

19   fashion as Defendants. J&J engages in this type of litigation as part of its business model.

20   The existence of prior similar lawsuits and the high likelihood of future lawsuits places

21   this conduct squarely within the public interest.

22

23

24

25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 6
     175593.1 | 102225.2
      Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 7 of 12



 1             4.          The Brewbakers have Alleged Sufficient Injury Caused by
                           Plaintiff’s Conduct to Survive a Motion to Dismiss
 2

 3             Injury to property or business for a CPA claim is broadly construed. University
 4   of Washington v. Government Employees Insurance Co., 200 Wn. App. 455, 476, 404
 5   P.3d 559 (2017). Even minimal injury is sufficient to meet the damages element of a
 6   CPA claim. Id. Costs incurred in investigating an unfair or deceptive act are sufficient
 7   to establish the necessary injury. Id. To establish the causation element of a CPA claim,
 8   a party must show that but for the other party’s unfair or deceptive practice, the plaintiff
 9   would not have suffered an injury. Carlile v. Harbour Homes, Inc., 147 Wn. App. 193,
10   214, 194 P.3d 280 (2008).
11             J&J claims that Defendants’ Counterclaim should be barred for failure to allege
12   sufficient injury. The Brewbakers have incurred substantial costs in defending against
13   this lawsuit. Eleanor and Robert Brubaker are retired and in their 70s. Dkt. #24, ¶ 2.
14   They are not a multi-state corporation with large amounts of available capital. The
15   financial burden imposed by this lawsuit does not fall lightly on them. Defendants’ CPA
16   Counterclaim claims J&J committed an unfair or deceptive act by falsely accusing
17   Defendants of unlawfully intercepting a television program for commercial gain.
18   Defendants alleged substantial financial costs as a result of this unfair or deceptive act.
19   There is no question these costs have been incurred because of J&J’s accusations of
20   unlawful interception of a television program.
21             Defendants have pleaded enough for the Court to draw the “reasonable inference”
22   that the unfair or deceptive act caused the financial damages incurred by the Brewbakers.
23   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). These damages are legally recoverable in
24   the State of Washington and are sufficient to survive a motion to dismiss.
25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 7
     175593.1 | 102225.2
      Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 8 of 12



 1   B.        The Litigation Privilege Does Not Bar the Brewbakers’ Consumer
               Protection Act Counterclaim
 2

 3             J&J asserts the Brewbakers’ Counterclaim for violation of Washington’s

 4   Consumer Protection Act falls within the litigation privilege and is therefore barred. This

 5   shows a misunderstanding of the litigation privilege as construed by Washington courts.

 6             In Wynn v. Earin, 163 Wn.2d 361, 369-70 181 P.3d (2008), the Washington

 7   Supreme Court explained in depth the litigation privilege and the reasoning behind it.

 8   The Court stated the “general rule is that witnesses in judicial proceedings are absolutely

 9   immune from suit founded on their testimony.” (Emphasis added.) The purpose of the

10   rule is to preserve the integrity of the judicial process by encouraging full and frank

11   testimony. Id. The rule rests on the safeguards against false or inaccurate testimony

12   which inhere in the judicial process itself. Id. Reliability and truthfulness of witness

13   testimony is ensured by the witness’s oath, the hazard of cross examination, and the

14   threat of prosecution for perjury. Id.

15
               1.          The Litigation Privilege Does Not Apply Because J&J is not a
16                         Witness

17             J&J appears to argue that because the allegations in its Complaint incorporate
18   statements from its investigator’s report, the Brewbakers’ Counterclaim is barred. This
19   is an incorrect reading of the litigation privilege.     While J&J’s Complaint is the
20   culmination of the investigator’s report, merely including portions of the report in the
21   Complaint does not sweep it under the litigation privilege.          Doing so would be
22   antithetical to the purpose of the privilege and would allow for any complaint containing
23   a statement from an expert witness to fall within the protections of the privilege.
24

25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 8
     175593.1 | 102225.2
      Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 9 of 12



 1             Furthermore, the investigator, unlike cases where the privilege applies, is not an

 2   expert witness. See Bruce v. Byrne-Stevens & Associates Engineers, Inc., 113 Wn.2d

 3   123, 131, 776 P.2d 666 (1989) (stating the privilege as expert witness immunity). The

 4   Washington Supreme Court has stated that the litigation privilege extended to expert

 5   witnesses is based on the idea that the finder of fact will be aided by hearing from such

 6   experts, and court sanctions are available to deter untruthful testimony. Id. at 129-130.

 7             Here, there are several reasons precluding application of the litigation privilege.

 8   First, the Brewbakers are suing J&J, not J&J’s investigator. Even if the investigator did

 9   qualify as an expert witness, there is no claim against the investigator for the privilege to

10   apply to. Rather, it is J&J that is being sued for violation of the CPA.

11             Second, unlike in-court testimony of an expert, judicial processes are not in place

12   to ensure the accuracy or veracity of the investigator’s report. The investigator was not

13   subject to cross-examination, and his answers could not be gauged for their truthfulness.

14   These judicial safeguards are crucial underpinnings justifying the application of the

15   privilege and are not present for a private investigator report issued before the start of

16   litigation. The investigator is a third party who was apparently contracted by J&J. As a

17   third-party fact witness, the investigator is not protected by any applicable privileges.

18
               2.          The Assertions in J&J’s Complaint Are Not covered by the Litigation
19                         Privilege

20             J&J cites to Allstate Ins. Co. v. Tacoma Therapy, Inc., 2014 WL 149100, at *4
21   (W.D. Wash. 2014), for the proposition that the Brewbakers’ CPA Counterclaim should
22   be dismissed because it falls within the litigation privilege by relying on statements
23   within J&J’s Complaint.
24

25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 9
     175593.1 | 102225.2
     Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 10 of 12



 1             As explained above, the litigation privilege in Washington applies to statements

 2   of expert witnesses to support the policy of fair and open in-court testimony. See Wynn,

 3   163 Wn.2d 361 at 369. The Tacoma Therapy case does not expand this view of the

 4   doctrine, but rather states a defamation claim may not be brought based on statements

 5   made during the course of judicial proceedings. See 2014 WL 149100 at *4.

 6             A thorough reading of Tacoma Therapy shows that the litigation privilege does

 7   not bar a CPA claim brought based on statements within a complaint. In fact, just after

 8   the Tacoma Therapy court finished its discussion on why defamation claims are barred

 9   by the litigation privilege, the court refused to dismiss a CPA claim based on allegations

10   within the very same complaint. Id. at *5. Similar to Tacoma Therapy, here the

11   Brewbakers’ CPA claim should not be dismissed because it is based in part on allegations

12   within J&J’s Complaint.

13
     C.        The Brewbakers’ Facebook Post Does Not Bar a Consumer Protection Act
14             Claim.

15             Plaintiff attached to its Motion to Dismiss a screenshot of a Facebook post. See
16   Dkt. #29, Ex. 1. J&J does not argue and there is no authority stating that the Facebook
17   post defeats Defendants’ CPA Counterclaim.
18             Notably, the post does not reference the sale of any beer, or the payment of any
19   cover charge to view the program at issue. The Brewbakers Brewery is located on land
20   containing several small outbuildings. Dkt. #24, ¶ 3. At the time of the alleged unlawful
21   interception of the program, the building in question was a strictly residential building
22   used for storage and was not a part of Brewbakers Brewing. Dkt. #24, ¶ 4. In fact, this
23   building did not receive a certificate of occupancy until 2018. Dkt. #24, ¶ 9.
24

25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 10
     175593.1 | 102225.2
     Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 11 of 12



 1             The Facebook post in question lists the number of “interested guests” as two.

 2   Dkt. #29, Ex. 1. This supports the Brewbakers’ contention that this was a small private

 3   party consisting of a few of their friends, rather than a commercial operation of

 4   Brewbakers Brewery.

 5             There is nothing unlawful about posting on Facebook to invite friends to a party

 6   and doing so does not defeat the Brewbakers’ CPA claim for J&J falsely accusing

 7   Defendants of unlawfully intercepting a television program for profit.

 8                                    V.    CONCLUSION

 9             Because Defendants have sufficiently pleaded a Consumer Protection Act claim

10   under the Federal Rules of Civil Procedure, Defendants respectfully request that the

11   Court deny J&J’s Motion to Dismiss Defendants’ Counterclaims.

12             DATED: This 7th day of January, 2019.

13                                                    AHLERS CRESSMAN & SLEIGHT PLLC
14
                                                      By:       /s/ Jonathan Schirmer
15                                                       Brett M. Hill WSBA #35427
                                                         brett.hill@acslawyers.com
16                                                       Jonathan Schirmer, WSBA #54207
                                                         jonathan.schirmer@acslawyers.com
17                                                       999 Third Avenue, Suite 3800
                                                         Seattle, WA 98104-4023
18                                                       Phone: (206) 287-9900
                                                         Fax: (206) 287-9902
19                                                       Attorneys for Defendants
20

21

22

23

24

25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 11
     175593.1 | 102225.2
     Case 2:18-cv-00518-MJP Document 30 Filed 01/07/19 Page 12 of 12



 1                                 CERTIFICATE OF SERVICE

 2             The undersigned certifies that on this date, I electronically filed the foregoing

 3   Opposition to Plaintiff’s Motion to Dismiss Counterclaims with the Clerk of the Court

 4   using the CM/ECF system which will send notification of such filing to counsel of

 5   record.

 6                            Bruce H. Orr, OSB #813297
                              Attorneys for J&J Sports Productions, Inc.
 7                            Wyse Kadish LLP
                              900 S.W. Fifth Avenue
 8                            Portland, OR 97204
                              Telephone: (503) 228-8448
 9                            Facsimile: (503) 273-9135
                              E-Mail:      bho@wysekadish.com
10

11             DATED: This 7th day of January, 2019, at Seattle, Washington.

12
                                                            /s/ Wendy M. Wheat-McCoy
13                                                     Wendy M. Wheat-McCoy
                                                       Legal Assistant
14                                                     AHLERS CRESSMAN & SLEIGHT PLLC
                                                       999 Third Avenue, Suite 3800
15                                                     Seattle, WA 98104-4023
                                                       Telephone: (206) 340-4687
16                                                     Facsimile: (206) 287-9902
                                                       wendy.wheatmccoy@acslawyers.com
17

18

19

20

21

22

23

24

25

     OPPOSITION TO PLAINTIFF’S MOTION TO
     DISMISS COUNTERCLAIMS – 12
     175593.1 | 102225.2
